Citation Nr: 1828196	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee arthritis (previously claimed as left knee injury).

2. Entitlement to service connection for right knee arthritis.

3. Entitlement to service connection for right hand arthritis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1. In a January 2011 decision, the Board determined that new and material evidence had not been received sufficient to reopen a claim for service connection for a left knee injury.  

2. The evidence associated with the claims file subsequent to the January 2011 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for left knee arthritis and is cumulative or redundant of the evidence previously of record.  

3. For the claims for arthritis of the right knee and right hand, the Veteran failed to report for a scheduled VA examination in November 2014 with no showing of good cause.

4. The evidence of record does not reflect that the Veteran's current right knee disability is causally or etiologically linked to his active service; a chronic right knee disability also was not present in service and did not manifest to a compensable degree within one year of service discharge.

5. The evidence of record does not reflect that the Veteran's current right hand disability is causally or etiologically linked to his active service; a chronic right hand disability also was not present in service and did not manifest to a compensable degree within one year of service discharge.   


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for left knee arthritis (left knee injury).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for right knee arthritis have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a), 3.655 (2017).

3. The criteria for service connection for right hand arthritis have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a), 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has obtained all identified and available service and post-service treatment records.  As to providing the Veteran a VA examination for his claimed conditions, the record indicates that the Veteran failed to report for scheduled VA examinations in November 2014 regarding the conditions on appeal.  38 C.F.R. § 3.655.  In pursuing a claim, a claimant has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  The Board acknowledges the Veteran's statements in his September 2014 notice of disagreement that he had requested that VA examinations be scheduled in his local area.  However, he has shown no good cause for failing to report to the November 2014 VA examinations.  As there is no evidence showing good cause for the failure to report, the Board must decide the appeal based on the evidence of record.  38 C.F.R. § 3.655.


New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a January 2011 decision, the Board denied reopening the Veteran's claim for service connection for a left knee injury, which had previously been denied in a November 1987 rating decision for lack of a current left knee disability.  The Board denied reopening the claim because the evidence submitted did not link the Veteran's left knee condition to service and there was still no clear indication of a current diagnosis for a left knee condition.  In April 2014, the Veteran filed a claim for service connection for bilateral knee arthritis.  As discussed, this is not a new claim and is instead a claim to reopen for service connection for a left knee injury.   

Since the January 2011 Board decision, additional medical records regarding the Veteran's left knee have been submitted.  October 2013 orthopedic consult notes from Grand Island VA Medical Center (VAMC) show that the Veteran received cortisone steroids in his left knee.  However, the indication was for left knee pain, not arthritis.  Physical examination of the left knee indicated no swelling or signs of infection.  His range of motion was 5 to 10 degrees.  The examiner indicated that there was some mild pain of the joint and no varus or valgus instability.  Additionally, the Veteran indicated in an August 2014 statement that over the years, his left knee has gotten worse and that he now takes medication for his left knee.  

As the evidence was not available at the time of the January 2011 Board decision, it is new.  However, the evidence is not material.  The evidence does not speak to any link between the Veteran's left knee and his service.  Additionally, the record still does not reflect a diagnosis for a left knee condition, to include arthritis.  While the record does show left knee pain, such evidence was already of record at the time of the previous denial and is therefore cumulative.  Hence, the criteria for reopening have not been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for left knee arthritis is not reopened.  38 C.F.R. § 3.156(a).

Service Connection

As discussed, entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d at 1163.   


There is also a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  A showing of continuity of symptomatology can satisfy the second and/or third elements of service connection.  38 C.F.R. § 3.303(b).   

The Veteran contends that his arthritis of the right knee and right hand are related to in-service injuries of the right knee and right hand.  

The record reflects a current diagnosis for arthritis of the right knee and right hand.  A July 2015 orthopedic procedure note from Grand Island VAMC indicates degenerative joint disease (DJD) for the right wrist and right knee.  As such, current disabilities are conceded.  As to an in-service incurrence, a June 1978 service treatment record (STR) notes a laceration of the right hand.  A January 1979 STR notes complaints of right knee pain.  Thus, the Board also concedes an in-service event or injury for both conditions.  The remaining issue is a nexus.  As arthritis is a chronic disability, the Board has initially considered service connection on a presumptive basis under 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the third element of service connection.

The Veteran was not diagnosed with a chronic right knee or right hand condition in service.  While his STRs reflect right knee pain and right hand injury, the STRs are silent for any treatment or diagnosis of a chronic condition for either the right knee or right hand.  As such, the Board determines that neither a chronic right knee nor chronic right hand disability manifested during the Veteran's service.  Nor does the record reflect that a chronic right knee or right hand disability, to include arthritis, manifested within one year following service.  The Veteran was discharged from service in 1980, and the record reflects that he was not diagnosed with arthritis of the right knee or right hand until 2015.  As a chronic right knee or right hand disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether service connection may be awarded based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The record does not reflect continuous complaints of right knee or right hand issues following service.  The post-service medical evidence of record does not reflect complaints of right knee pain until 2011.  Specifically, a September 2011 neurosurgery note from Omaha VAMC indicates complaints of low back pain which at times goes to the back of the right knee.  The post-service medical evidence of record does not indicate reports of right hand issues until 2012.  An October 2012 care note indicates "ortho hand consult."  Nor has the Veteran indicated that his right knee and right hand symptoms have been consistent since service.  As such, the Board determines that the record does not support continuity of symptomatology.  

There is also no nexus opinion of record linking the Veteran's right knee or right hand arthritis to his active service.  Such an opinion was sought in the November 2014 VA examination, for which the Veteran did not report.  Lacking competent evidence of a nexus, service connection also cannot be established for arthritis of the right knee or right hand on a direct basis.


The Board finds that the preponderance of the evidence does not support the Veteran's claims for service connection for right knee or right hand arthritis on either a presumptive or direct basis.  Accordingly, service connection for right knee arthritis and service connection for right hand arthritis must be denied.


ORDER


New and material evidence not having been received, the claim for service connection for left knee arthritis (previously claimed as left knee injury) is not reopened.

Service connection for right knee arthritis is denied.

Service connection for right hand arthritis is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


